Citation Nr: 0008244	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-23 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the June 1996 discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which placed the veteran in 
"discontinued" status under the provisions of Chapter 31 
based on the veteran's failure to adhere to the items 
included in the Individualized Written Rehabilitation Plan in 
maintaining satisfactory academic progress.  The veteran, who 
had active service from October 1972 to January 1975, 
appealed that decision to the Board. 


FINDINGS OF FACT

1.  In February 1996, an Individualized Written 
Rehabilitation Plan (IWRP) was implemented with the goal of 
having the veteran obtain and maintain employment as a 
pastoral counselor or in a related occupation.  The objective 
was to have the veteran successfully complete a Master of 
Arts degree in pastoral counseling at the Ashland Theological 
Seminary (the Seminary) located on the campus of Wayne State 
University in Detroit.  Services were provided retroactively 
from September 1995 and anticipated to be required through 
August 1998, and were to include tuition, fees, book, 
supplies, and subsistence allowance.  The IWRP's evaluation 
criteria required that the veteran successfully complete a 
maximum of 96 quarter hours of credits while maintaining a 
GPA of at least 2.0 with a grade of "C" or better in each 
course taken.  The veteran was to keep his case manager 
advised of any activities that would interfere with his 
successful completion of his program while at Ashland 
Theological Seminary.

2.  In March 1996, the veteran was approved for an extension 
of entitlement of authorized training in excess of 48 months 
under Chapter 31 based on a finding that the veteran had a 
serious employment handicap.

3.  In a letter dated in March 1996, the veteran's academic 
advisor and Director of the pastoral counseling program at 
the Seminary, informed the veteran that that he was dismissed 
from the Master's program due to poor academic performance in 
the Fall and Winter quarters.

4.  After receiving a copy of the above letter, the RO 
notified the veteran in March 1996 that his vocational 
rehabilitation program had been interrupted because he had 
failed to adhere to the provisions of the IWRP.

5.  The RO notified the veteran in June 1996 that his 
vocational rehabilitation program had been discontinued as of 
June 24, 1996, because of his failure to adhere to the items 
included in the IWRP in maintaining satisfactory academic 
progress.

6.  The RO correctly discontinued the veteran's Chapter 31 
benefits effective June 24, 1996.

CONCLUSIONS OF LAW

1.  The veteran demonstrated unsatisfactory progress 
regarding his responsibilities as a Chapter 31 beneficiary, 
warranting discontinuation of his Chapter 31 benefits 
effective June 1996.  38 U.S.C.A. § 3111 (West 1991); 38 
C.F.R. §§ 21.198, 21.362, 21.364 (1999).

2.  The applicable criteria for termination of the 
discontinued status of the veteran's Chapter 31 benefits have 
not been met.  38 U.S.C.A. §§ 38 U.S.C.A. § 3111, 5107 (West 
1991); 38 C.F.R. § 21.198(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In July 1995, the veteran re-applied for assistance under 
VA's vocational rehabilitation program.  Between September 
and February 1996, the veteran met with a VA Counseling 
Psychologist (CP).  In reports documenting these sessions, it 
was noted that the veteran had been determined to be eligible 
for Chapter 31 benefits in July 1987, and that the veteran 
had been seen intermittently for counseling until 1992 when 
the decision was made that achievement of a vocational goal 
was not reasonable feasible.  The veteran informed the CP 
that he had completed a bachelor's degree in Religious 
Education at William Tyndale College in May 1994 and he 
indicated that he was currently in school at Ashland 
Theological Seminary to obtain a Master's degree in Pastoral 
Counseling and become a counselor.  It was noted that the 
veteran had service-connected right shoulder and left ankle 
disabilities and was entitled to VA nonservice-connected 
pension benefits based on the residuals of a closed head 
injury with brain contusion which was rated 100 percent.  

In September 1995, the veteran presented a transcript showing 
that he had received a Bachelor of Arts degree in religious 
studies from William Tyndale College in May 1995.  His 
cumulative Grade Point Average (GPA) was 2.57.  

In November 1995, the veteran was again seen for counseling 
and it was noted that before any determination could be 
reached, the CP would need the veteran's current grades for 
the Fall 1995 session.  The CP also requested that the 
veteran obtain a statement from a physician concerning his 
employability as a pastoral counselor.  In correspondence 
dated in November 1995, the veteran's physician, stated that 
she did not believe the veteran could be competitively 
employed as a pastoral counselor given his disability.  

In January 1996, the veteran was seen again and informed the 
CP that the school would not release his grades because he 
did not pay tuition for the Fall 1995 session.  The CP also 
discussed the case with the supervisor later in January 1996 
and it was felt that since the veteran had completed the 
bachelor's degree and continued with his medical regimen, the 
achievement of a vocational goal was currently reasonably 
feasible.  It was indicated that graduate work could be 
approved considering that it would enhance the veteran's 
competitiveness for employment opportunity, the veteran could 
succeed because it was a small school, employment in the 
field was not necessarily competitive, and the veteran could 
possibly be employed part-time or even full-time.  It was 
also noted that the veteran "may need a computer to help him 
with his school assignment."  It was thus, concluded that 
the veteran had a serious employment handicap, and that 
achievement of a vocational goal was reasonable feasible.  
Retroactive approval to the beginning of Fall 1995 session 
was authorized under Chapter 31.

Consequently, an Individualized Written Rehabilitation Plan 
(IWRP) was implemented in February 1996 with the goal of 
having the veteran obtain and maintain employment as a 
pastoral counselor or in a related occupation.  The objective 
was to have the veteran successfully complete a Master of 
Arts degree in pastoral counseling at the Ashland Theological 
Seminary located on the campus of Wayne State University in 
Detroit.  Services were provided retroactively from September 
1995 and anticipated to be required through August 1998, and 
were to include tuition, fees, book, supplies, and 
subsistence allowance.  The IWRP's evaluation criteria 
required that the veteran successfully complete a maximum of 
96 quarter hours of credits while maintaining a GPA of at 
least 2.0 with a grade of "C" or better in each course 
taken.  The veteran was to keep his case manager advised of 
any activities that would interfere with his successful 
completion of his program while at Ashland Theological 
Seminary.  The IWRP assigned a Vocational Rehabilitation 
Specialist (VRS) as the contact person.

In March 1996, the veteran was approved for an extension of 
entitlement of authorized training in excess of 48 months 
under Chapter 31 based on a finding that the veteran had a 
serious employment handicap.  It was noted that the veteran 
had utilized 39 months and 4 days of educational benefits (23 
months under Chapter 34 and 16 months, 4 days under Chapter 
31).  In the request for extension of entitlement, it was 
noted that the veteran would need approximately 24 months to 
complete his objective of pastoral counselor or related 
occupation, and therefore, an extension of 17 months beyond 
the combined 48 months was approved.  

In March 1996, an enrollment certification was received from 
Ashland Theological Seminary indicating that the veteran was 
enrolled in a Master of Arts program at that school from 
September 1995 to November 1995 and from November 1995 to 
February 1996, for 14 hours per quarter.  

There are several reports of contact between the veteran and 
the VRS including those dated on February 12, 1996, March 6, 
1996, and March 13, 1996.  The March 6, 1996 special report 
of training indicates that the VRS was informed by the CP 
that the veteran was ready to resume training, and the VRS 
was to take necessary action to recommence training for the 
veteran as well as to process the veteran's subsistence 
allowance award as well as billings from the Fall 1995 and 
Winter 1996 terms; this report also includes the notations 
that the VRS emphasized to the veteran the importance of 
communication and that the veteran acknowledged that he 
understood.

At the March 13, 1996 meeting, the veteran told the VRS that 
everything seemed to be going well academically.  The VRS 
apparently asked the veteran if he had any problems and the 
veteran indicated that he had spoken to the CP about having 
the VA purchase a computer since all of his assignments had 
to be typewritten.  The VRS apparently then discussed this 
with the CP who stated that the veteran needed to put the 
request in writing and the veteran was so informed.  The 
veteran also mentioned that he was having transportation 
problems getting to and from school as he had no car, and he 
indicated that the only sources of income were his 
compensation check and the money he received from a car 
accident.  The VRS however again noted that there was no 
indication of financial difficulties in the counseling folder 
in that it showed that the veteran had a car and received 
$760 per month from VA as well as $694 from the Postal 
Service for disability retirement.  It was noted therefore, 
that the veteran was receiving a total of $1,454.00 per month 
in addition to receiving a retroactive subsistence allowance 
check of $3,646 going back to September 1995.  The VRS felt 
that the veteran was not in financial distress based on the 
information of record and that the veteran had access to the 
family car.  

On March 14, 1996, the veteran returned to the RO and stated 
that it was his opinion that it was imperative that he 
receive a computer because most of his professors had 
requested that all papers and assignments be typewritten.  
The VRS explained to the veteran that gaining assistance in 
having his papers typed did not justify the purchase of a 
computer and hiring a typing service could solve his problem.  
The veteran apparently indicated that this was satisfactory.  
The VRS also telephoned the veteran's academic advisor which 
was also Chairman of the Counseling Department because the 
registrar's office had informed the VRS that the veteran had 
switched his course of training.  The veteran's academic 
advisor informed the VRS that a minimum GPA of 3.00 was 
needed to gain entrance into the Graduate School of 
Counseling and that he had given the veteran a chance to 
enter the program because of his disabilities even though he 
did not meet the qualifications.  The VRS was also informed 
that the veteran had been dismissed from the program (but 
apparently not the Theological Seminary), due to poor 
academic performance, but apparently the letter informing the 
veteran of such had not been received by him at the time of 
the meeting. 

However, the record also contains a letter dated March 6, 
1996, which references a telephone conversation between the 
veteran and the veteran's academic advisor and Director of 
the pastoral counseling program at the Seminary which 
apparently took place that same day.  It was noted that in 
the telephone conversation, the veteran's academic progress 
was discussed including the veteran's grades for the Fall 
1995 and Winter 1996 quarters and in which the veteran was 
apparently informed of his pending dismissal from the 
pastoral counseling program.  He indicated that these actions 
followed a meeting which he had held with the veteran on 
December 3, 1995 in which he informed the veteran that he was 
in severe academic danger of being dismissed.  During the 
December 1995 meeting, it was noted that several issues were 
discussed with the veteran including: completing assignments 
on time, being prepared for group presentation, academic 
standards, and the veteran's capability for keeping pace with 
the requirements of pastoral counseling students.  He noted 
further, that the veteran had completed the Fall quarter with 
a GPA of 2.05 which was far below the 3.0 GPA minimum 
standard required to continue the program, but in response to 
the veteran's request for leniency, he permitted the veteran 
to attend the Winter 1995-1996 quarter, fully anticipating 
significant improvement on the veteran's part.  However, it 
was noted that the veteran achieved a GPA of 1.88 following 
that quarter.  He noted that the veteran's progress 
particularly in group required that he withhold approval for 
practicum placement, that the veteran's performance continued 
to be sub-standard, and that continuation in the program was 
not warranted.  He was also informed that if his cumulative 
GPA was above 2.0, he would be allowed to continue as an ATS 
student in another program concentration or major.  A copy of 
the veteran's transcript showed a cumulative GPA of 1.943 for 
the 1995 Fall and Winter quarters, which included two "C-" 
grades and three "D" grades. 

After receiving a copy of the above letter, the RO notified 
the veteran in March 1996 that his vocational rehabilitation 
program had been interrupted because he had failed to adhere 
to the provisions of the IWRP.  Specifically, the veteran had 
failed to maintain satisfactory academic progress while 
attending the Seminary.  The RO then proposed that the case 
be placed in the "discontinued" status, which was to become 
effective 30 days from the date of the letter.  The veteran 
was also notified that he could submit additional evidence 
during this 30-day period.

In June 1996, the veteran appeared at an informal hearing 
with his VRS and CP to explain his poor academic performance 
which lead to his dismissal.  The veteran explained that he 
was unable to get his assignments in on time because he did 
not have a typewriter or computer which he had requested from 
his VRS.  He therefore argued that VA did not provide him 
with the tools necessary to successfully complete a semester.  
The CP pointed out that the IWRP was not signed and 
implemented until February 12, 1996, at which time the 
veteran had already finished one full quarter (Fall 1995) and 
was half way through his second quarter (Winter 1995).  The 
CP clarified that obtaining a computer was not a service but 
rather constituted equipment.  The VRS informed the veteran 
that he could have utilized one of several computers located 
at the Wayne State University campus where most of his 
classes were held.  The veteran was also told that 
typewriters and word processors were available to the public 
at other facilities such as Kinko's.  The veteran's only 
response was that he was not aware of these options.  

The RO notified the veteran in June 1996 that his vocational 
rehabilitation program had been discontinued as of June 24, 
1996, because of his failure to adhere to the items included 
in the IWRP in maintaining satisfactory academic progress.  
The veteran disagreed with that determination, and this 
appeal ensued.  

At a February 1998 hearing at the RO, the veteran reiterated 
his argument that his poor academic performance was VA's 
fault for failing to provide him with a computer.  The 
veteran testified that the Seminary was located in Ashland, 
Ohio, and that the computers were located at Wayne State 
University.  The veteran also submitted a November 1997 
letter from Ronald R. Emptage, Ph.D., who stated that all 
written assignments at the Seminary had to be typed and that 
handwritten papers were unacceptable.  Dr. Emptage suggested 
that the veteran purchase a typewriter or computer.  Dr. 
Emptage also indicated that the Seminary had computer labs on 
the main campus, but that they did not have access to those 
kinds of facilities at the Detroit extension.  

The VRS stated that the veteran's academic advisor had 
informed him of an agreement in which Seminary students had 
access to the computer laboratory at Wayne State University.  
The VRS pointed out that the veteran had initially received a 
check in the amount of $1,500.00 in substance allowance with 
which he could have purchased a computer or typewriter.  The 
veteran explained that this check had been used to purchase a 
car instead.  The VRS then stated that another check was 
issued in mid to late March in the amount of $3,645.00, which 
also could have been used to purchase a computer or word 
processor.  The veteran replied that this check was used for 
family expenses.

The veteran submitted a typewritten statement in April 1998 
which he identified as corrections to the February 1998 
hearing transcript.  The veteran essentially blamed VA for 
failing in its responsibility to provide him with the 
necessary tools to successfully complete his Master's 
program.  He explained that professors at the Seminary had a 
policy of deducting five points each day an assignment was 
late, which was the basis for his poor academic performance.  
The veteran stated that his employment prospects as a 
pastoral counselor would be greatly improved after obtaining 
an M.A. from the Seminary, and that VA was inhibiting him 
from obtaining this goal. 

A veteran's vocational rehabilitation program may be 
temporarily suspended or placed in "interrupted" status for 
a variety of reasons, including unsatisfactory conduct and 
cooperation by the veteran.  38 C.F.R. § 21.197(c)(2) (1999). 
A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362 (1999).  When a veteran 
is seeking or being provided with training and rehabilitation 
services, the veteran must:

(1) Cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan;

(2) Arrange a schedule which allows him or her to devote the 
time needed to attain the goals of the rehabilitation plan;

(3) Seek the assistance of VA staff, as necessary, to resolve 
problems which affect attainment of the goals of the 
rehabilitation plan;

(4) Conform to procedures established by VA governing pursuit 
of a rehabilitation plan including:

    (i) Enrollment and reenrollment in a course;
    (ii) Changing the rate at which a course is pursued;
    (iii) Requesting a leave of absence;
    (iv) Requesting medical care and treatment;
    (v) Securing supplies; and
    (vi) Other applicable procedures.

(5) Conform to the rules and regulations of the training or 
rehabilitation facility at which services are being provided.

38 C.F.R. § 3.362(c) (1999).

VA staff members are responsible for monitoring a veteran 
participating in the vocational rehabilitation program and 
are required to take action when satisfactory conduct and 
cooperation have not been maintained.  38 U.S.C.A. § 3111 
(West 1991); 38 C.F.R. §§ 21.362, 21.364 (1999).  Provisions 
concerning unsatisfactory conduct and cooperation are 
contained in 38 C.F.R. § 21.364:

(a) General. If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance  
have been discontinued, VA may reinstitute such services and 
assistance  only if the counseling psychologist determines 
that: 

    (1) The unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and

    (2) The rehabilitation program which the veteran proposes 
to pursue (whether the same or revised) is suitable to such 
veteran's abilities, aptitudes, and interests.

(b) Unsatisfactory conduct or cooperation exists. When the 
case manager determines that the veteran's conduct and/or 
cooperation are not in conformity with provisions of [38 
C.F.R.] § 21.362(c), the case manager will:

(1) Discuss the situation with the veteran;

(2) Arrange for services, particularly counseling services, 
which may assist in resolving the problems which led to the 
veteran's unsatisfactory conduct or cooperation;

(3) Interrupt the program to allow for more intense efforts, 
if the unsatisfactory conduct and cooperation persist.  If a 
reasonable effort to remedy the situation is unsuccessful 
during the period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating circumstances are 
found.  When mitigating circumstances exist the case may be 
continued in "interrupted" status until VA staff determines 
the veteran may be reentered into the same or a different 
program because the veteran's conduct and cooperation will be 
satisfactory, or if a plan has been developed, to enable the 
veteran to reenter and try to maintain satisfactory conduct 
and cooperation.  Mitigating circumstances include:

 (i) The effects of the veteran's service and nonservice-
connected condition;

 (ii) Family or financial problems which have led the veteran 
to unsatisfactory conduct or cooperation; or

 (iii) Other circumstances beyond the veteran's control.  

38 C.F.R. § 21.198(b)(2) (1999) provides that when a 
veteran's conduct or cooperation becomes unsatisfactory, as 
determined under provisions of 38 C.F.R. §§ 21.362 and 
21.364, services and assistance under Chapter 31 may be 
discontinued and assigned to "discontinued status."  38 
C.F.R. § 21.198(a) (1999) provides that the purpose of 
"discontinued status" is to identify situations in which 
termination of all services and benefits under Chapter 31 is 
necessary.  

38 C.F.R. § 21.198(c) (1999) provides:

Termination of "discontinued" status.  Except as noted in 
paragraph (c)(3) of this section assignment of the veteran's 
case to the same status from which the veteran was 
discontinued or to a different one requires that VA first 
find:

 (1)  The reason for the discontinuance has been removed; and

 (2)  VA has redetermined his or her eligibility and 
entitlement under Chapter 31.

 (3)  In addition to the criteria described in paragraphs 
(c)(1) and (2) of this section a veteran placed into 
discontinued status as a result of a finding of 
unsatisfactory conduct or cooperation under §§ 21.362 and 
21.364 must also meet the requirements for reentrance into a 
rehabilitation program found in § 21.364.

The Board has considered the veteran's assertions his Chapter 
31 benefits should not have been discontinued.  However, with 
application of the law to the facts in this case, the Board 
finds that a preponderance of the evidence is against the 
appellant's claim.  The evidence clearly reflects that the 
veteran signed the February 1996 IWRP with full knowledge 
that he was essentially on academic probation at the time, 
and that the graduate program in which he was enrolled 
actually required a 3.00 GPA.  The veteran was aware at that 
time that he was to keep the case manager apprised of any 
activities that would interfere with the successful 
completion of his training.  The record clearly indicates 
that the veteran had met with school officials in December 
1995 to discuss his poor academic performance and matters 
that needed the veteran's immediate and serious attention at 
the time, including completing assignments on time.  
According to school officials the veteran was also informed 
at that December meeting that in accordance with 
institutional guidelines, dismissal was warranted.  The 
veteran did not communicate any of this information to the CP 
at the time the IWRP was formulated.  Thus, if his poor 
academic performance during the Fall 1995 quarter was due to 
the fact that the veteran did not have a computer or 
typewriter, then his failure to inform the CP of the need for 
such equipment at the time the IWRP was developed is curious 
at best.  Moreover, the record does indicate that to the 
extent that the veteran's poor academic performance was 
related to the non-ownership of a computer or typewriter, it 
is clear that such equipment/resources were available to 
assist the veteran in this regard as he was informed by the 
VRS in March 1996.  Further, it appears from the record that 
the untimely submission of assignments clearly was not the 
sole reason for the veteran's poor academic performance.  It 
was specifically indicated that issues as to the veteran's 
performance included not only a failure to complete 
assignments on time but also being prepared for group 
presentation, academic standards, and the veteran's 
capability for keeping pace with the requirements of pastoral 
counseling students.  

The above factors all apparently led to the veteran's 
dismissal from the program and the proper placement of his 
case in interrupted and then discontinued status.  The 
veteran failed seek the assistance of VA staff, as necessary, 
to resolve problems which affected attainment of the goals of 
the rehabilitation plan to conform to procedures established 
by VA governing pursuit of a rehabilitation plan in a timely 
fashion and failed to conform to the rules and regulations of 
the training or rehabilitation facility at which services are 
being provided.  The IWRP required that the veteran maintain 
a minimum GPA of 2.0, with a grade of "C" or better in each 
course.  The veteran agreed and yet he failed to meet this 
requirement.  After two terms of 28 credit hours, the veteran 
obtained two "C-" grades and three "D" grades resulting in 
an overall GPA of 1.94.  In addition, not only did the 
veteran fail to meet the minimum GPA requirement set forth by 
VA, he also failed to meet the minimum GPA requirement 
necessary to remain in the pastoral counseling program at the 
Seminary, a fact of which he was well aware.  

The Board finds further, that as the veteran had been 
dismissed from the program at the time that the case was 
placed in interrupted status in March 1996, there was no duty 
on the part of VA to arrange for services to resolve the 
problem or expend a reasonable effort to remedy the 
situation.  Further, the Board finds that the fact that the 
veteran did not actually own a computer or typewriter is not 
a circumstance which mitigates his receipt of poor grades 
during that or the succeeding semester.  In this regard, the 
Board notes that the law provides that a veteran 
participating in a Vocational Rehabilitation Program 
authorized by 38 U.S.C., Chapter 31, will be furnished 
supplies that are necessary for a program of rehabilitation 
services.  For example, a veteran training in a school will 
be furnished the supplies needed to pursue the school course.  
See 38 C.F.R. § 21.212(a) (1999).  The term "supplies" 
includes books, tools and other supplies and equipment which 
VA determines are necessary for the veteran's rehabilitation 
program.  See 38 C.F.R. § 21.210(b) (1999).
 
The VA will authorize only those supplies which are required: 
(1) To be used by similarly circumstanced non-disabled 
persons in the same training or employment situation; (2) To 
mitigate or compensate for the effects of the veteran's 
disability while he or she is being evaluated, trained or 
assisted in gaining employment; or (3) To allow the veteran 
to function more independently and thereby lessen his or her 
dependence on others for assistance.  See 38 C.F.R. § 
21.212(b) (1999).
 
In certain circumstances, the VA may determine that an item, 
such as a calculator, while not required by the school for 
the pursuit of a particular school subject, is nevertheless 
necessary for the veteran to successfully pursue his or her 
program. The item may be authorized if: (1) It is generally 
owned and used by students pursuing the course; and (2) 
Students who do not have the item would be placed at a 
distinct disadvantage in pursuing the course.  See 38 C.F.R. 
§ 21.212(d) (1999).  

There is no indication, however, beyond the veteran's 
assertion, that ownership of a computer or word processor was 
required for pursuit of the training in question.  Further, 
even if not required by the school for successful pursuit of 
training, given the abundant resources available to the 
veteran to either utilize such equipment or to have his 
worked typed by an outside source, the Board cannot find that 
ownership of such was necessary in this case.  The Board 
emphasizes that the veteran failed to access typewriters or 
computers available to him through Wayne State University or 
other sources available to the general public (i.e., Kinko's, 
the public library).  When asked why he did not access these 
available facilities, the veteran's only response was that he 
was not aware of these options.  However, the veteran could 
have and indeed, should have inquired about such resources at 
the time that the IWRP was developed if his assertion that 
the lack of such equipment resulted in his poor academic 
performance is to be found credible.  The Board finds that 
this was a factor that was well within the veteran's control.  
Thus, the case did not warrant a continuation in interrupted 
status.  As the veteran had been dismissed from the program 
at which the training had been approved, his case was 
properly placed in discontinued status.    

Based on the foregoing, the Board finds that the 
discontinuation of the veteran's Chapter 31 benefits based on 
his unsatisfactory conduct was proper in that the veteran 
demonstrated "unsatisfactory conduct" regarding his 
responsibilities as a Chapter 31 beneficiary by virtue of his 
poor or marginal performance in academic courses.  The Board 
finds that the veteran did not conform to procedures 
established by VA governing pursuit of a rehabilitation plan 
nor did he conform to the rules and regulations of the 
training or rehabilitation facility at which services were 
being provided.  Furthermore, the Board finds that the 
evidence does not show that the reason for the discontinuance 
has been removed, as although the veteran has apparently 
taken one class on his own, there is no indication that his 
cumulative GPA is such that would permit his reentrance into 
the graduate program at issue.  38 U.S.C.A. § 3111; 38 C.F.R. 
§ 21.198(c).  Accordingly, the appeal is denied.


ORDER

The June 1996 discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, was proper, and therefore, the appeal is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

